Citation Nr: 0813244	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  99-00 604	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active service from July 1974 to July 1976 
and from April 1977 to April 5, 1980.  He had additional 
service from April 6, 1980 to December 2, 1983, but it is not 
qualifying for receiving Department of Veterans Affairs (VA) 
benefits because his discharge was under other than honorable 
conditions as a result of several absences without leave 
(AWOL).

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1998 rating decision of the Boston, 
Massachusetts, Regional Office (RO).

The veteran had a hearing at the RO in March 2001 before a 
Veterans Law Judge who is no longer employed at the Board.  
The Board informed the veteran of this in a March 2008 
letter, also indicating he consequently had a right to 
another hearing before the judge that will ultimately decide 
his appeal.  See 38 C.F.R. § 20.707.  However, in a March 
2008 response from his attorney, it was indicated the veteran 
does not want another hearing.

As the veteran's representative had earlier observed in the 
October 2006 Informal Hearing Presentation, the veteran's 
December 1996 application included a petition to reopen his 
previously denied claim for service connection for a 
bilateral foot condition.  The August 1998 rating decision at 
issue did not adjudicate this additional claim.  Thus, it is 
referred to the RO for appropriate development and 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
(the Board does not have jurisdiction of an issue not yet 
adjudicated by the RO).

In June 2001, the Board remanded this case to the RO for 
additional development; thereafter, in January 2007 the Board 
denied the veteran's claims.  He appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an October 2007 order, granting a joint motion, 
the Court vacated the Board's decision and remanded this case 
to the Board for further development and readjudication in 
compliance with directives specified.

To comply with the Court's order, the Board in turn is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The joint motion noted that all VA communications to the 
veteran pursuant to the June 2001 Board remand, to include 
notification of VA's duties to notify and assist as well as a 
request for stressor information regarding his PTSD claim and 
notice of appointment for VA examinations, were sent to 
incorrect addresses despite him having informed VA of his 
correct address.  Because the veteran was not contacted at 
his current address, there was not compliance with the 
directives of the Board's June 2001 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (the veteran is entitled, as a 
matter of law, to compliance with remand directives).  
Accordingly, the joint motion concluded the Board must 
address the presumed prejudicial notice error and remedy any 
accompanying defect.  

Inasmuch as the VA communications were erroneously sent to 
incorrect addresses and, thus, the veteran did not receive 
notification of VA's duties to notify and assist him with his 
claims, as well as the request for stressor information 
regarding his PTSD claim and notice of appointment for VA 
examinations, the Board finds that another remand is required 
to provide these opportunities to further develop his claims.  

Review of the claims file also reflects that, according to a 
November 1977 letter from an attorney who purported to 
represent, the veteran was pursuing a claim for benefits from 
the Social Security Administration (SSA).  The claims file 
does not contain any SSA records.  These records, assuming 
they exist, are potentially pertinent to his claims with VA 
and therefore should be obtained for consideration in this 
appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(VA's duty to assist includes obtaining records from SSA and 
giving appropriate consideration and weight in determining 
whether to award or deny VA disability compensation 
benefits).

In addition, as noted in the Board's June 2001 remand, the 
veteran has testified that he is receiving treatment for PTSD 
at the VA Medical Center (VAMC) in Providence, Rhode Island, 
and at the VAMC in Brockton, Massachusetts.  These additional 
records must be obtained before deciding his appeal.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in the constructive, if not actual, possession of the agency 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
of the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

2.  With his assistance, obtain all 
records of VA and/or private treatment 
that have not already been obtained 
concerning psychiatric and orthopedic 
treatment for the claimed disabilities.  
This request includes all treatment 
records from the VAMCs in Providence, 
Rhode Island, and Brockton, 
Massachusetts.  If he has or can obtain 
these records, himself, then he is 
encouraged to do so.  However, VA will 
assist him in obtaining this additional 
evidence if he provides the necessary 
information (e.g., when and where 
treated, etc.).

3.  Obtain the veteran's SSA records, 
including all medical records that formed 
the basis of any decision rendered.  The 
efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder for 
consideration.  If attempts to obtain 
these records are unsuccessful and 
further attempts to obtain them would be 
futile, then also document this in the 
file and notify the veteran accordingly.

4.  Give the veteran an opportunity to 
provide additional information regarding 
his alleged stressors in service, which 
he believes led to his PTSD.  This 
information should include the 
approximate dates of the incidents 
mentioned (the year and within a two-
month window), assigned unit to the 
company level, location, and the full 
names of others, if any, injured or 
killed for each of the events in 
question.  The veteran is advised that 
this information is vitally necessary and 
that he must be as specific as possible, 
since without such detailed information, 
an adequate search for verifying 
information cannot be conducted.

5.  Forward the veteran's stressor 
information to the United States Army and 
Joint Services Records Research Center 
(JSRRC) and any other appropriate records 
repository for research into 
corroboration of the claimed stressors.  
The JSRRC should be provided a copy of 
any information obtained above.  Also 
follow up on any additional action 
suggested by JSRRC.



6.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, please prepare a report detailing 
the occurrence of any specific in-service 
stressors deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If no 
stressors have been verified, then 
expressly indicate this.

7.  If, and only if, a stressor has been 
verified, schedule the veteran for a VA 
psychiatric examination.  The claims 
file, a copy of this remand, and a list 
of the in-service stressor(s) found to be 
corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
must determine whether the veteran has 
PTSD and, if so, whether any in-service 
stressor(s) found to be established by 
the record is the cause of the condition.  
The examiner should be instructed that 
only the verified events listed may be 
considered as valid stressors.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, 
and identify the stressor(s) supporting 
the diagnosis.



8.  Also schedule the veteran for a VA 
examination to determine the etiology of 
any current disorder of his knees, left 
and right.  Based upon examination of him 
and review of his pertinent medical 
history, the examiner is requested to 
offer an opinion with supporting analysis 
as to whether the veteran currently 
exhibits any disorder of either knee and, 
if so, whether it is at least as likely 
as not such disorder is related to his 
active military service or any incident 
therein (keeping mind the period of 
qualifying service versus the latter 
occasion in service when the veteran was 
AWOL and, therefore, does not qualify for 
VA benefits).  A complete rationale for 
all opinions expressed should be 
provided.  If the examiner is unable to 
provide the requested opinion without 
resorting to speculation, it should be so 
stated.

9.  Then readjudicate the claims in light 
of the additional evidence.  If the 
claims are not granted to the veteran's 
satisfaction, send him and his attorney a 
Supplemental Statement of the Case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate review.

In addition, the Joint Motion advised that, before relying on 
any additional evidence developed, the Board should ensure 
that the veteran is given notice that he has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  By this remand, he is provided such notice.  



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




